                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TATYANA EVGENIEVNA                                   Case No. 20-cv-00642-KAW
                                         DREVALEVA,
                                   8
                                                         Plaintiff,                           ORDER GRANTING IN FORMA
                                   9                                                          PAUPERIS APPLICATION AND
                                                  v.                                          REASSIGNING CASE; REPORT AND
                                  10                                                          RECOMMENDATION TO DISMISS
                                         LAUREL BEELER, et al.,                               CASE WITH PREJUDICE
                                  11
                                                         Defendants.                          Re: Dkt. Nos. 1, 2
                                  12
Northern District of California
 United States District Court




                                  13          On January 29, 2020, Plaintiff Tatyana Evgenievna Drevaleva filed this case against

                                  14   Magistrate Judge Laurel Beeler, based on judicial actions taken in Case No. 16-cv-7414-LB,

                                  15   Drevaleva v. Alameda Health System. (Compl. Dkt. No. 1.) Plaintiff also applied to proceed in

                                  16   forma pauperis. (Dkt. No. 2.)

                                  17          The Court GRANTS Plaintiff’s application to proceed in forma pauperis. Because the

                                  18   case is clearly frivolous, and the parties have not consented to the undersigned, the Court reassigns

                                  19   this case to a district judge and recommends that the case be dismissed with prejudice.

                                  20                                       I.    LEGAL STANDARD
                                  21          The in forma pauperis statute provides that the Court shall dismiss the case if at any time

                                  22   the Court determines that the allegation of poverty is untrue, or that the action (1) is frivolous or

                                  23   malicious, (2) fails to state a claim on which relief may be granted; or (3) seeks monetary relief

                                  24   against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).

                                  25          A complaint is frivolous under Section 1915 where there is no subject matter jurisdiction.

                                  26   See Castillo v. Marshall, 207 F.3d 15, 15 (9th Cir. 1997) (citation omitted); see also Pratt v. Sumner,

                                  27   807 F.2d 817, 819 (9th Cir. 19987) (recognizing the general proposition that a complaint should be

                                  28   dismissed as frivolous on Section 1915 review where subject matter jurisdiction is lacking).
                                   1           A complaint may also be dismissed for failure to state a claim, because Section 1915(e)(2)

                                   2   parallels the language of Federal Rule of Civil Procedure 12(b)(6). Lopez v. Smith, 203 F.3d 1122,

                                   3   1126-27 (9th Cir. 2000). The complaint, therefore, must allege facts that plausibly establish the

                                   4   defendant’s liability. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-57 (2007). When the

                                   5   complaint has been filed by a pro se plaintiff, courts must “construe the pleadings liberally . . . to

                                   6   afford the petitioner the benefit of any doubt.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.

                                   7   2010)(citations omitted). Upon dismissal, pro se plaintiffs proceeding in forma pauperis must be

                                   8   given leave to “amend their complaint unless it is absolutely clear that the deficiencies of the

                                   9   complaint could not be cured by amendment.” Franklin v. Murphy, 745 F.2d 1221, 1235 n.9 (9th

                                  10   Cir. 1984) (internal citations and quotation marks omitted); Lopez v. Smith, 203 F.3d 1122, 1130-

                                  11   31 (9th Cir. 2000).

                                  12                                             II.   DISCUSSION
Northern District of California
 United States District Court




                                  13           Plaintiff brings suit against Judge Beeler based on Judge Beeler’s rulings in Drevaleva v.

                                  14   Alameda Health System, Inc. (Compl. ¶ 11.) Each of Plaintiff’s claims challenge specific orders

                                  15   and rulings. (Compl. ¶¶ 12-18.) Plaintiff then alleges that “Judge Beeler’s actions were aimed to

                                  16   aid and abet my abusers,” before again asserting that Judge Beeler erred in dismissing her

                                  17   amended complaint, not allowing discovery, deciding motions on the papers, and withdrawing her

                                  18   in forma pauperis status on appeal. (Compl. ¶ 20.)

                                  19           Plaintiff’s claims are barred by judicial immunity. The Supreme Court has long held that

                                  20   “judges of courts of superior or general jurisdiction are not liable to civil actions for their judicial

                                  21   acts, even when such acts are in excess of their jurisdiction, and are alleged to have been done

                                  22   maliciously or corruptly.” Stump v. Sparkman, 435 U.S. 349, 355-56 (1978) (internal quotation

                                  23   omitted). “[T]he scope of the judge’s jurisdiction must be construed broadly when the issue is the

                                  24   immunity of the judge. A judge will not be deprived of immunity because the action he took was

                                  25   in error, was done maliciously, or was in excess of his authority; rather, he will be subject to

                                  26   liability only when he has acted in the clear absence of all jurisdiction.” Id. at 356-57 (internal

                                  27   quotation omitted). Thus, even allegations of a conspiracy between a judge and a party “does not

                                  28   pierce the immunity extended to judges . . . . As long as the judge’s ultimate acts are judicial
                                                                                           2
                                   1   actions taken within the court’s subject matter jurisdiction, immunity applies.” Ashelman v. Pope,

                                   2   793 F.2d 1072, 1078 (9th Cir. 1986).

                                   3          Here, Plaintiff’s claims challenge Judge Beeler’s orders and rulings in a case that was

                                   4   proceeding before Judge Beeler. Thus, judicial immunity applies. While Plaintiff complains that

                                   5   Judge Beeler repeatedly ruled against her and was trying to aid Defendants, this is irrelevant;

                                   6   “[r]uling against a party, even repeatedly, does not mean that a judge is acting in his or her

                                   7   personal capacity. Judicial immunity ‘applies even when the judge is accused of acting

                                   8   maliciously and corruptly.’” Nielsen v. Lunas, Case No. 16-cv-3631-EMC, 2016 U.S. Dist.

                                   9   LEXIS 13371, at *12 (N.D. Cal. Sept. 28, 2016).

                                  10          Accordingly, the Court RECOMMENDS that the case be dismissed with prejudice because

                                  11   Plaintiff cannot state a claim.

                                  12                                          III.   CONCLUSION
Northern District of California
 United States District Court




                                  13          For the reasons set forth above, the Court REASSIGNS this action to a district judge with

                                  14   the recommendation that the action be DISMISSED with prejudice. The Court GRANTS

                                  15   Plaintiff’s request to proceed in forma pauperis.

                                  16          Any party may file objections to this report and recommendation with the district judge

                                  17   within 14 days of being served with a copy. See 28 U.S.C. § 636(b)(l); Fed. R. Civ. P. 72(b); N.D.

                                  18   Civil L.R. 72-3. The parties are advised that failure to file objections within the specified time

                                  19   may waive the right to appeal the district court’s order. IBEW Local 595 Trust Funds v. ACS

                                  20   Controls Corp., No. C-10-5568, 2011 WL 1496056, at *3 (N.D. Cal. Apr. 20, 2011).

                                  21          IT IS SO ORDERED.

                                  22   Dated: February 3, 2020
                                                                                               __________________________________
                                  23                                                           KANDIS A. WESTMORE
                                  24                                                           United States Magistrate Judge

                                  25

                                  26
                                  27

                                  28
                                                                                           3
